        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 1 of 24




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 American GNC Corporation,
                               Plaintiff,
                                                            Civil Action No. 6:20-cv-171
                       v.
                                                                    Patent Case
 OnePlus Technology (Shenzhen) Co., Ltd;
 STMicroelectronics NV; and
                                                              Jury Trial Demanded
 STMicroelectronics, S.R.L.,
                             Defendants.




 STMICROELECTRONICS N.V.’S MOTION TO DISMISS UNDER RULES 12(B)(2),
                     12(B)(5), AND 12(B)(6) 1




   1   Although Plaintiff improperly conflates the individual Defendant entities, see, e.g.,
Complaint, ECF No. 1. (Compl.) at 1 (lumping both ST Defendants together as “STMicro”),
only Defendant STMicroelectronics N.V. seeks relief in this motion. Defendant
STMicroelectronics S.R.L. has not been served.
         Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 2 of 24




                                    Table of Contents

Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Legal Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
   A. Service of Process . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
   B. Personal Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
   C. Stating Claims for Induced and Willful Infringement. . . . . . . . . . . . . . . . . . . 6
Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
   A. AGNC’s attempt to serve STNV was ineffective. . . . . . . . . . . . . . . . . . . . . 7
   B. This Texas Court cannot exercise personal jurisdiction over
      Dutch entity STNV. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
       1. This Court cannot exercise general jurisdiction over
          STNV, because STNV is not “at home” in this
          District. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
       2. AGNC’s inaccurate allegations are insufficient to
          demonstrate specific jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . .   10
           a. STNV did not “purposefully direct[] activities at
              residents of th[is] forum.” . . . . . . . . . . . . . . . . . . . . . . . . . . .    10
           b. AGNC’s claim does not “arise out of or relate to”
              any activities of STNV’s. . . . . . . . . . . . . . . . . . . . . . . . . . . . .    12
           c. The assertion of personal jurisdiction over STNV
              would be unreasonable and unfair. . . . . . . . . . . . . . . . . . . . . . . .      13
   C. Jurisdiction is not proper under Rule 4(k)(2). . . . . . . . . . . . . . . . . . . . . .     14
   D. AGNC has failed to state claims for induced or willful
      infringement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    15
       1. Inducement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     16
       2. Willfulness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    18
Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   19




                                                  i
         Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 3 of 24




                                      Table of Authorities

                                                 Cases
Ashcroft v. Iqbal, 556 U.S. 662 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 19
Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012 (Fed. Cir. 2009) . . . . . . . . . . 5
Avocent Huntsville Corp. v. Aten Int’l Co., 522 F.3d 1324 (Fed. Cir. 2008) . . . . . . . . . . . 4, 5
Bell Atl. Corp. v. Twombly, 550 U.S. 554 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Blades v. Ill. Cent. R.R. Co.,
  No. Civ. A. 02-3121, 2003 WL 1193662 (E.D. La. Mar. 12, 2003) . . . . . . . . . . . . . . . 4
Broadway Nat’l Bank v. Plano Encryption Techs., LLC,
  173 F. Supp. 3d 469 (W.D. Tex. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6
Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) . . . . . . . . . . . . . . . . . . . . . . . 5
Cannon Mfg. Co. v. Cudahy Packing Co., 267 U.S. 333 (1925) . . . . . . . . . . . . . . . . . . . 4
Celgard, LLC v. SK Innovation Co., 792 F.3d 1373 (Fed. Cir. 2015) . . . . . . . . . . . . . 11, 12
Daimler AG v. Bauman, 571 U.S. 117 (2014) . . . . . . . . . . . . . . . . . . . . . . 5, 9, 10, 15
De Bree v. Pac. Drilling, Inc.,
  No. H-18-4711, 2019 WL 6186526 (S.D. Tex. Oct. 29, 2019),
  adopted 2019 WL 6175209 (S.D. Tex. Nov. 20, 2019) . . . . . . . . . . . . . . . . . . . .           12
Del Castillo v. PMI Holdings N. Am. Inc.,
  No. 4:14-cv-03435, 2016 WL 3745953 (S.D. Tex. July 13, 2016) . . . . . . . . . . . . . . . . 8
Elecs. For Imaging, Inc. v. Coyle, 340 F.3d 1344 (Fed. Cir. 2003) . . . . . . . . . . . . . . . 6, 13
Global-Tech Appliances, Inc. v. SEB SA, 563 U.S. 754 (2011) . . . . . . . . . . . . . . . . . 6, 16
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011) . . . . . . . . . . . . . . 5
Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016) . . . . . . . . . . . . . . . . . . 7, 18
Hargrave v. Fibreboard Corp.,
 710 F.2d 1154, 1160 (5th Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      12
In re Bill of Lading Transmission & Processing Sys. Patent Litig.,
   681 F.3d 1323 (Fed. Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
In re Seagate Technology, LLC, 497 F.3d 1360 (Fed. Cir. 2007) . . . . . . . . . . . . . . . . 7, 18
Int’l Shoe Co. v. Washington, 326 U.S. 310 (1945) . . . . . . . . . . . . . . . . . . . . . . . . . 5
Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372 (Fed. Cir. 2017) . . . . . . . . . . . . . . 6
McGuire v. Sigma Coatings, Inc.,
 48 F.3d 902 (5th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Meetrix IP, LLC v. Cisco Sys., Inc.,
 No. 1-18-CV-309-LY, 2018 WL 8261315 (W.D. Tex. Nov. 30, 2018) . . . . . . . . . .                18, 19
                                                   ii
         Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 4 of 24




Mikkelsen Graphic Eng’g Inc. v. Zund Am., Inc.,
  No. 007-C-0391, 2011 WL 6122377 (E.D. Wisc. Dec. 8, 2011). . . . . . . . . . . . . . . .             17
Nuance Commc’ns, Inc. v. Abbyy Software House, 626 F.3d 1222 (Fed. Cir. 2010) . . . . . . 5, 10
Parity Networks, LLC v. Cisco Sys., Inc.,
  No. 6:19-CV-00207, 2019 WL 3940952 (W.D. Tex. July 26, 2019) . . . . . . . . . . . . 7, 18
Rittinger v. Davis Clinic,
  No. 4:17-cv-626, 2018 WL 1470592 (S.D. Tex. Mar. 23, 2018) . . . . . . . . . . . . . . . . 8
Slyce Acquisition v. Syte-Visual Conception Ltd.,
  No. W-19-CV-00257-ADA, 422 F. Supp. 3d 1191 (W.D. Tex. Oct. 22, 2019) . . . . . . . .                11
SoftView LLC v. Apple Inc.,
  No. 10-389-LPS, 2012 WL 3061027 (D. Del. July 26, 2012 . . . . . . . . . . . . . . . . .             16
Synthes (U.S.A.) v. G.M. Dos Reis Jr. Ind. Com de Equip. Medico,
  563 F.3d 1285 (Fed. Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       14
Sys. Signs Supplies v. U.S. Dep’t of Justice, 903 F.2d 1011 (5th Cir. 1990) . . . . . . . . . . . . 4
U.S. Ethernet Innovations, LLC v. Cirrus Logic, Inc.,
  No. 6:12-cv-366, 2013 WL 8482270 (E.D. Tex. Mar. 6, 2013) . . . . . . . . . . . . . . . . . 6
United States ex rel. Vallejo v. Investronica, Inc., 2 F. Supp. 2d 330 (W.D.N.Y. 1998). . . . . . 4, 7
Välinge Innovation AB v. Halstead New England Corp.,
  No. 16-1082-LPS-CJB, 2018 WL 2411218 (D. Del. May 29, 2018) . . . . . . . . . . . . . . 7
Volkswagenwerk Aktiengesellschaft v. Schunk, 486 U.S. 694 (1988) . . . . . . . . . . . . . . . . 3
Wilco Marsh Buggies & Draglines, Inc. v. EIK Eng’g SDN.BHD,
 No. 6-19-CV-00565-ADA, ECF No. 20 (W.D. Tex. Feb. 26, 2020). . . . . . . . . . . . . . 3
ZitoVault, LLC v. Int’l Bus. Machines Corp.,
  No. 3:16-CV-0962-M, 2018 WL 2971131 (N.D. Tex. Mar. 29, 2018) . . . . . . . . . . . .                17
                                         Other Authorities

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
  Commercial Matters art. 3, 20 U.S.T. 361, T.I.A.S. No. 6638 . . . . . . . . . . . . . . . . . 4
                                                Rules
Fed. R. Civ. P. 12(b)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 19
Fed. R. Civ. P. 12(b)(5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 8, 19
Fed. R. Civ. P. 12(b)(6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     1, 15, 19
Fed. R. Civ. P. 4(f)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Fed. R. Civ. P. 4(h)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Fed. R. Civ. P. 4(k)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     14, 15


                                                  iii
         Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 5 of 24




                                      Introduction

     Plaintiff American GNC Corporation (AGNC) accuses Defendants OnePlus Technology

(Shenzhen) Co., Ltd (OnePlus); STMicroelectronics N.V. (STNV); and STMicroelectronics

S.R.L. (STSRL) of patent infringement. Relevant here are AGNC’s allegations that Dutch

Defendant STNV infringed two patents: U.S. Patent Nos. 6,311,555 and 6,697,758. Both patents

are expired, so at most, AGNC can seek damages only for alleged pre-suit infringement.

     Defendants STNV and STSRL are two independent entities. Nevertheless, AGNC directs

all of its allegations to “STMicro,” a non-existent entity that Plaintiff defines collectively as

Defendants STNV and STSRL. AGNC’s failure to recognize the ST Defendants’ corporate

separateness has affected AGNC’s attempts at (i) service; (ii) demonstrating jurisdiction; and

(iii) meeting the pleading standard. First, AGNC attempted to effect service not on STNV in the

Netherlands where it is incorporated, but instead on STMicroelectronics SA—a non-party to this

lawsuit—in Switzerland. Second, AGNC alleges that “STMicro” has significant jurisdictional

ties with this forum, when in fact, Dutch holding company STNV has none. Third, the

Complaint suggests that “STMicro” received notice of one of the patents-in-suit through the

activities of non-party, STMicroelectronics, Inc. But notice to STMicroelectronics, Inc. does not

constitute notice to STNV.

     Because AGNC has failed to serve, demonstrate jurisdiction over, or state claims for

inducement or willfulness against STNV, STNV asks the Court to dismiss the Complaint under

Rules 12(b)(2), (5), and (6).




                                                  1
           Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 6 of 24




                                        Background

        Defendant STNV is a holding company. 2 It is incorporated under the laws of and maintains

its corporate legal seat in the Netherlands. 3 STNV does not manufacture, market, distribute,

offer to sell, sell, import, export, transport, or service products or services in or to Texas or

anywhere else in the United States.4 It has no offices, facilities, bank accounts, employees, or real

estate in Texas or anywhere else in the United States. 5 STNV does not publish, own, or operate

any website. 6 It is not registered to conduct business in Texas, and has no authorized

representative here. 7

        Notwithstanding this complete lack of ties to the United States, on March 4, 2020, AGNC

filed this patent-infringement lawsuit against STNV (and other Defendants) in this Texas Court.

See generally Compl. In mid-May, AGNC purported to serve Dutch entity STNV by having a

document directed to STNV’s subsidiary, non-party “STMicroelectronics SA,” 8 delivered to an

address in Switzerland. 9 AGNC’s attempt at service was, simply put, ineffective.

        Substantively, AGNC accuses “STMicro” of, among other things, induced and willful

infringement of the ’555 and ’758 Patents. Both of these claims require AGNC to show that each

accused entity had notice of the patents. AGNC alleges that “STMicro” received actual notice



    2    See Ex. A: A. Mayo Declaration ¶ 5.
    3    See Ex. A: A. Mayo Declaration ¶ 4.
    4    See Ex. A: A. Mayo Declaration ¶ 5.
    5    See Ex. A: A. Mayo Declaration ¶¶ 9–11, 13.
    6    See Ex. A: A. Mayo Declaration ¶ 8.
    7    See Ex. A: A. Mayo Declaration ¶ 12.
    8    See Ex. A: A. Mayo Declaration ¶ 6.
    9    See Ex. B: “Convocation,” directed to STMicroelectronics SA.

                                                   2
         Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 7 of 24




of the ’555 Patent through subpoenas served upon non-party STMicroelectronics, Inc. (not

STNV) in an unrelated litigation in 2017. See Compl. ¶¶ 89–91, 156. Importantly, AGNC does

not allege that either of the subpoenas referenced any of the accused products in this case. For

the ’758 Patent, AGNC alleges that “STMicro” was put on notice when Defendant OnePlus

asked AGNC for consent to share a claim chart for the ’758 Patent with “STMicro.” See Compl.

¶¶ 71, 286. Neither AGNC’s service of a subpoena upon a non-party in unrelated litigation, nor

Defendant OnePlus’s alleged conversation with AGNC, suffice to plead that STNV had notice of

either patent.

                                     Legal Standards

A. Service of Process

      “A district court cannot exercise jurisdiction over a defendant which has not been [served]

properly.” Wilco Marsh Buggies & Draglines, Inc. v. EIK Eng’g SDN.BHD, No. 6-19-CV-00565-

ADA, ECF No. 20 at 2 (W.D. Tex. Feb. 26, 2020) (Albright, J.). “‘Actual notice of the litigation

does not satisfy the requirement of proper service of summons under Rule 4.’” Id. (quoting

McGuire v. Sigma Coatings, Inc., 48 F.3d 902, 907 (5th Cir. 1995)).

      Rule 4(h)(2) provides that service upon a foreign corporate defendant like STNV may be

accomplished through any manner prescribed in Rule 4(f) for serving individuals, except personal

delivery. Rule 4(f), in turn, provides that service at a place not within a judicial district of the

United States may be accomplished through the Hague Convention. See Fed. R. Civ. P. 4(f)(1).

Although Rule 4(f) provides for other means of service, “compliance with the Convention is

mandatory in all cases to which it applies.” Volkswagenwerk Aktiengesellschaft v. Schunk, 486 U.S.

694, 705 (1988). Here, because the United States and the Netherlands are both signatories to the



                                                    3
           Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 8 of 24




Convention, 10 the Convention applies. To effect service on STNV in the Netherlands, article 3 of

the Hague Convention requires sending a request to the Central Authority of the Netherlands.

See Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or

Commercial Matters art. 3, 20 U.S.T. 361, T.I.A.S. No. 6638.

        It is AGNC’s burden to demonstrate that service was proper. See Sys. Signs Supplies v. U.S.

Dep’t of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990). Importantly, “[t]he law is well settled that

service of process on a wholly-owned subsidiary does not constitute service of process on a

parent corporation where separate corporate identities are maintained.” United States ex rel.

Vallejo v. Investronica, Inc., 2 F. Supp. 2d 330, 335 (W.D.N.Y. 1998) (citing Cannon Mfg. Co. v.

Cudahy Packing Co., 267 U.S. 333 (1925)); see also Blades v. Ill. Cent. R.R. Co., No. Civ. A. 02-

3121, 2003 WL 1193662, at *2 (E.D. La. Mar. 12, 2003) (“Regardless of whether the defendant is

located outside of the United States, service upon a subsidiary is generally insufficient to effect

service upon a parent corporation.”). Here, STNV maintains a separate corporate identity from

STMicroelectronics SA, and AGNC has pleaded nothing to the contrary.

B. Personal Jurisdiction

        This Court looks to Federal Circuit law to determine whether it has personal jurisdiction

over STNV “because the jurisdictional issue is intimately involved with the substance of the

patent laws.” See Avocent Huntsville Corp. v. Aten Int’l Co., 522 F.3d 1324, 1328 (Fed. Cir. 2008)

(quotation marks omitted). Determining whether personal jurisdiction exists over an out-of-state




   10  Status Table: Convention of 15 November 1965 on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters,
https://www.hcch.net/en/instruments/conventions/status-table/?cid=17 (last updated Mar. 4,
2020).

                                                  4
         Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 9 of 24




defendant requires answering two questions: (i) Does the forum state’s long-arm statute permit

service of process? and (ii) Would the assertion of personal jurisdiction violate due process? Id. at

1329. Here, “[b]ecause the Texas long-arm statute has been interpreted as extending to the limit

of due process, the two inquiries are the same for district courts in Texas.” Broadway Nat’l Bank

v. Plano Encryption Techs., LLC, 173 F. Supp. 3d 469, 474 (W.D. Tex. 2016). “The constitutional

touchstone for determining whether an exercise of personal jurisdiction comports with due

process ‘remains whether the defendant purposefully established minimum contacts in the forum

state.’” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985) (quoting Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945))).

     “‘Minimum contacts’ may give rise to either general or specific jurisdiction.” Id. General

jurisdiction “requires that the defendant have continuous and systematic contacts with the forum

state and confers personal jurisdiction even when the cause of action has no relationship with

those contacts.” Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1017 (Fed. Cir.

2009) (quotation marks omitted). A court may exercise general jurisdiction “only when the

corporation’s affiliations with the State in which suit is brought are so constant and pervasive ‘as

to render [it] essentially at home in the forum State.’” Daimler AG v. Bauman, 571 U.S. 117, 122

(2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). To

determine whether specific jurisdiction exists, the Federal Circuit applies a three-prong test,

asking: “(1) whether the defendant purposefully directed activities at residents of the forum;

(2) whether the claim arises out of or relates to those activities; and (3) whether assertion of

personal jurisdiction is reasonable and fair.” Nuance Commc’ns, Inc. v. Abbyy Software House, 626

F.3d 1222, 1231 (Fed. Cir. 2010). “The plaintiff has the burden to show minimum contacts exist



                                                  5
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 10 of 24




under the first two prongs, but the defendant has the burden of proving the exercise of

jurisdiction would be unreasonable under the third prong.” Broadway Nat’l, 173 F. Supp. 3d at

474 (citing Elecs. For Imaging, Inc. v. Coyle, 340 F.3d 1344, 1350 (Fed. Cir. 2003)).

C. Stating Claims for Induced and Willful Infringement

     “[C]laims for indirect infringement or willful infringement must be judged by the pleading

standards articulated in Twombly and Iqbal.” U.S. Ethernet Innovations, LLC v. Cirrus Logic, Inc.,

No. 6:12-cv-366, 2013 WL 8482270, at *3 (E.D. Tex. Mar. 6, 2013). In other words, AGNC must

plead “more than . . . unadorned, the-defendant-unlawfully-harmed-me accusation[s]. A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)).

     Liability for induced patent infringement requires the alleged infringer to know (i) the

patent exists, and (ii) “that the induced acts constitute patent infringement.” Global-Tech

Appliances, Inc. v. SEB SA, 563 U.S. 754, 765–66 (2011). So “[f]or an allegation of induced

infringement to survive a motion to dismiss, a complaint must plead facts plausibly showing that

the accused infringer ‘specifically intended [another party] to infringe [the patent] and knew that

the [other party]’s acts constituted infringement.’” Lifetime Indus., Inc. v. Trim-Lok, Inc., 869

F.3d 1372, 1379 (Fed. Cir. 2017) (citation omitted) (quoting In re Bill of Lading Transmission &

Processing Sys. Patent Litig., 681 F.3d 1323, 1339 (Fed. Cir. 2012)).

     “To state a claim for willful infringement, ‘a plaintiff must allege facts plausibly showing

that as of the time of the claim’s filing, the accused infringer: (1) knew of the patent-in-suit;

(2) after acquiring that knowledge, it infringed the patent; and (3) in doing so, it knew, or should
                                                   6
           Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 11 of 24




have known, that its conduct amounted to infringement of the patent.’” Parity Networks, LLC v.

Cisco Sys., Inc., No. 6:19-CV-00207, 2019 WL 3940952, at *3 (W.D. Tex. July 26, 2019) (quoting

Välinge Innovation AB v. Halstead New England Corp., No. 16-1082-LPS-CJB, 2018 WL 2411218,

at *13 (D. Del. May 29, 2018)). “The sort of conduct warranting enhanced damages has been

variously described . . . as willful, wanton, malicious, bad-faith, deliberate, consciously wrongful,

flagrant, or—indeed—characteristic of a pirate.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct.

1923, 1932 (2016). Relevant here, in Halo, the Supreme Court overruled the standard from In re

Seagate Technology, LLC, explaining:

          Under Seagate, a patent owner must first “show by clear and convincing evidence
          that the infringer acted despite an objectively high likelihood that its actions
          constituted infringement of a valid patent.” Second, the patentee must
          demonstrate, again by clear and convincing evidence, that the risk of infringement
          “was either known or so obvious that it should have been known to the accused
          infringer.” The question before us is whether this test is consistent with § 284. We
          hold that it is not.

Id. at 1928, overruling 497 F.3d 1360, 1371 (Fed. Cir. 2007) (citations omitted).

                                          Argument

A. AGNC’s attempt to serve STNV was ineffective.

         AGNC purported to serve STNV by having the Complaint delivered to

STMicroelectronics SA at an address in Switzerland. 11 This attempt at service was ineffective—

STMicroelectronics SA, a subsidiary of Defendant STNV, 12 is not a party to this lawsuit. And a

parent may not be served through its subsidiary unless the entities do not maintain separate

corporate identities. See Investronica, Inc., 2 F. Supp. 2d at 335.




    11    See Ex. B: “Convocation,” directed to STMicroelectronics SA.
    12    See Ex. A: A. Mayo Declaration ¶ 6.

                                                   7
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 12 of 24




     Here, the Complaint contains no allegations about non-party STMicroelectronics SA at all,

much less allegations that it is STNV’s alter ego. Thus, AGNC has not met its burden to show

that service in Switzerland on a third-party was effective. See Rittinger v. Davis Clinic, No. 4:17-

cv-626, 2018 WL 1470592, at *5 (S.D. Tex. Mar. 23, 2018) (granting 12(b)(5) motion to dismiss

where plaintiff attempted to serve defendant’s alleged alter ego, but failed to prove that the

entities were alter egos for the purpose of proper service). Accordingly, dismissal is warranted.

See Fed. R. Civ. P. 12(b)(5).

B. This Texas Court cannot exercise personal jurisdiction over Dutch entity STNV.

     Even if AGNC had effectively served STNV—and it did not—STNV is not subject to

personal jurisdiction in this Court. As a preliminary matter, AGNC fails to distinguish between

the Defendant entities in the Complaint, alleging that “[e]ach STMicro Defendant is subject to

this Court’s general personal jurisdiction” for participating in certain alleged activities. See

Compl. ¶ 12. By lumping the ST Defendants together, AGNC fails to allege any jurisdictional

facts specific to STNV. The Complaint should be dismissed for this reason alone. Cf. Del Castillo

v. PMI Holdings N. Am. Inc., No. 4:14-cv-03435, 2016 WL 3745953, at *13 (S.D. Tex. July 13,

2016) (“Plaintiffs do not in any way distinguish the alleged actions of PMI Holdings from the

actions of the other ‘PMI defendants,’ nor do the allegations even delineate between the actions

of the ‘PMI defendants’ and the actions of the ‘Pemex defendants.’ Plaintiffs simply lump

together eight distinct corporate entities. . . . [L]umping together multiple defendants without

identifying who is responsible for which acts does not satisfy the requirements of Rules 8(a)(2)

and 12(b)(6).”).

     But even assuming these allegations applied to Defendant STNV individually, none of

AGNC’s pleaded bases for jurisdiction is supportable.
                                                  8
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 13 of 24




    1. This Court cannot exercise general jurisdiction over STNV, because STNV is not
       “at home” in this District.

     “[O]nly a limited set of affiliations with a forum will render a defendant [‘at home,’ i.e.]

amenable to all-purpose jurisdiction there.” Daimler AG, 571 U.S. at 137.

        With respect to a corporation, the place of incorporation and principal place of
        business are paradigm bases for general jurisdiction. Those affiliations have the
        virtue of being unique—that is, each ordinarily indicates only one place—as well as
        easily ascertainable. These bases afford plaintiffs recourse to at least one clear and
        certain forum in which a corporate defendant may be sued on any and all claims.

Id. (quotation marks, alterations, and citations omitted).

     Here, AGNC has not pleaded any basis for general jurisdiction; rather, it seems to confuse

general and specific jurisdiction. For example, AGNC alleges that “[e]ach STMicro Defendant is

subject to this Court’s general personal jurisdiction . . . due at least to its substantial business

conducted in this District.” See Compl. ¶ 12. But as the Supreme Court has explained, to

“approve the exercise of general jurisdiction in every State in which a corporation engages in a

substantial, continuous, and systematic course of business” would be “unacceptably grasping.”

Daimler AG, 571 U.S. at 138. AGNC also purports to base general jurisdiction on a stream-of-

commerce theory. See Compl. ¶ 12. But “[a]lthough the placement of a product into the stream

of commerce may bolster an affiliation germane to specific jurisdiction, . . . such contacts do not

warrant a determination that, based on those ties, the forum has general jurisdiction over a

defendant.” Daimler AG, 571 U.S. at 132 (emphases in original) (quotation marks omitted).

     AGNC is unable to plead general jurisdiction because there are no facts that even suggest

that STNV might be “at home” in this District. STNV is incorporated and maintains its




                                                   9
          Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 14 of 24




corporate legal seat in the Netherlands. 13 It is not registered to conduct business in Texas, and

has no authorized representative in Texas.14 It has no offices, facilities, real estate, bank accounts,

or employees in Texas or anywhere else in the United States.15 Because none of the “paradigm

bases for general jurisdiction” over STNV exist, an exercise of all-purpose jurisdiction would be

improper. See id. at 137.

   2. AGNC’s inaccurate allegations are insufficient to demonstrate specific jurisdiction.

        For specific jurisdiction to exist, (i) STNV must have purposefully directed its activities at

residents of this forum; (ii) the claim must have arisen out of or relate to those activities; and

(iii) the assertion of personal jurisdiction must be reasonable and fair. See Nuance Commc’ns, Inc,

626 F.3d at 1231. None of these factors is met here.

             a. STNV did not “purposefully direct[] activities at residents of th[is] forum.”

        AGNC alleges that “STMicro” (i) solicited and transacted business in Texas;

(ii) attempted to derive financial benefit from Texas residents; (iii) placed infringing products

and services into the stream of commerce with the expectation that they would be purchased and

used by consumers in this District; and (iv) makes, imports, ships, distributes, offers for sale,

sells, uses, and advertises (through a website) products and/or services in the United States,

Texas, and this District. See Compl. ¶¶ 12–14.




   13  See Ex. A: A. Mayo Declaration ¶ 4. AGNC incorrectly alleges that STNV is “duly
organized and existing under the laws of Switzerland.” See Compl. ¶ 3. The Netherlands is
STNV’s actual place of incorporation.
   14     See Ex. A: A. Mayo Declaration ¶ 12.
   15     See Ex. A: A. Mayo Declaration ¶¶ 9–11, 13.


                                                   10
           Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 15 of 24




         These boilerplate jurisdictional allegations are untrue. STNV is a holding company

incorporated under the laws of and maintaining its corporate legal seat in the Netherlands. 16 It

does not manufacture, market, distribute, offer to sell, sell, import, export, transport, or service

any products or services in or to Texas or anywhere else in the United States. 17 STNV does not

publish, own, or operate any website whatsoever, much less one directed at residents of this

District.18

         Further, AGNC’s stream-of-commerce theory is unsupported. “The precise requirements

of the stream-of-commerce theory of jurisdiction remain unsettled.” Celgard, LLC v. SK

Innovation Co., 792 F.3d 1373, 1381 (Fed. Cir. 2015). The question is “[w]hether mere placement

into the stream of commerce is sufficient to establish jurisdiction, or whether intent that the

products reach the forum is required.” Id. “The Federal Circuit has repeatedly refused to

endorse either articulation of the stream of commerce theory. Instead, the Federal Circuit’s

approach is to determine whether the plaintiff can establish minimum contacts—or has failed to

establish minimum contacts—under both theories . . . .” Slyce Acquisition v. Syte-Visual

Conception Ltd., No. W-19-CV-00257-ADA, 422 F. Supp. 3d 1191, 1197 (W.D. Tex. Oct. 22,

2019). Here, a stream-of-commerce theory will not support jurisdiction under either test—

STNV neither placed anything into the stream of commerce, nor intended that any products

reach this District. As mentioned, STNV is a holding company that does not place any products

into commerce. 19


    16    See Ex. A: A. Mayo Declaration ¶ 4.
    17    See Ex. A: A. Mayo Declaration ¶ 5.
    18    See Ex. A: A. Mayo Declaration ¶ 8.
    19    See Ex. A: A. Mayo Declaration ¶ 5.

                                                  11
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 16 of 24




     To the extent to that AGNC purports to base stream-of-commerce or purposeful availment

jurisdiction on an agency or alter ego theory, this too fails. AGNC’s naked allegations that

“STMicro” may have engaged in certain activities “through subsidiaries and agents” are

insufficient. See Compl. ¶¶ 13–14. To demonstrate jurisdiction on an agency theory, AGNC must

show that STNV attempted to control or direct the activities of certain identified agents. See

Celgard, 792 F.3d at 1379. And to “attribute or impute one corporation’s jurisdictional contacts

with the forum to another corporation [under an alter ego theory,] there must be ‘proof of control

by [one corporation] over the internal business operations and affairs of [the other].’” De Bree v.

Pac. Drilling, Inc., No. H-18-4711, 2019 WL 6186526, at *4 n.3 (S.D. Tex. Oct. 29, 2019), adopted

2019 WL 6175209 (S.D. Tex. Nov. 20, 2019) (quoting Hargrave v. Fibreboard Corp., 710 F.2d

1154, 1160 (5th Cir. 1983)). But the Complaint contains no allegations of either nature. In fact,

AGNC does not even identify who “STMicro’s” “subsidiaries or agents” might be, much less

STNV’s. “As such, [AGNC] has not shown the requisite control for jurisdiction to be premised

on the acts of agents. Similarly, [AGNC] has not alleged facts sufficient to base jurisdiction on

the acts of an alter ego.” Celgard, 792 F.3d at 1379.

           b. AGNC’s claim does not “arise out of or relate to” any activities of STNV’s.

     Because AGNC cannot show specific jurisdiction over STNV under the first prong of the

test, it likewise cannot meet the second. In particular, AGNC claims that “STMicro” committed

and benefited from the complained-of tortious acts (i.e., patent infringement) in this District. See

Compl. 12, 14. But as explained, STNV—a holding company—has not engaged in any activities




                                                 12
           Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 17 of 24




in this District, including patent infringement. 20 AGNC’s claim therefore does not “arise out of

or relate to” STNV’s conduct.

               c. The assertion of personal jurisdiction over STNV would be unreasonable and
                  unfair.

         Further, for this Texas Court to exercise jurisdiction over a Dutch holding company with

no contacts in this forum would violate traditional notions of fair play and substantial justice. The

following factors inform the reasonableness inquiry: “(1) the burden on the defendant, (2) the

interests of the forum state, (3) the plaintiff’s interest in obtaining relief, (4) the interstate judicial

system’s interest in obtaining the most efficient resolution of controversies, and (5) the shared

interest of the several states in furthering fundamental substantive social policies.” Elecs. For

Imaging, 340 F.3d at 1352. An analysis of each factor confirms that jurisdiction would be

unreasonable here:

         The burden on the defendant. The burden on STNV of litigating in this forum would be

significant. STNV is a Dutch corporation with its corporate legal seat in the Netherlands. 21 It has

no offices here, no employees here, no property here, and is not registered to do business here.22

         The interests of the forum state. Texas has no interest in this case. The plaintiff is a California

corporation, and STNV (along with both of the other Defendants) is incorporated outside the

United States. See Compl. ¶¶ 1–4.




    20     See Ex. A: A. Mayo Declaration ¶ 5.
    21     See Ex. A: A. Mayo Declaration ¶ 4.
    22     See Ex. A: A. Mayo Declaration ¶¶ 9–10, 12–13.

                                                      13
         Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 18 of 24




      The plaintiff’s interest in obtaining relief. That AGNC may have an interest in pursuing its

infringement allegations does not permit it to sue in a Court that cannot exercise jurisdiction over

the Defendants. AGNC may pursue the relief it seeks in an appropriate forum.

      The interstate judicial system’s interest in obtaining the most efficient resolution of controversies,

and the shared interest of the several states in furthering fundamental substantive social policies. It

would be inefficient to burden this Court’s (or country’s) judicial resources with a case to which

it has no connection. And jurisdiction here would interfere with foreign interests, because STNV

is a citizen of the Netherlands that did not choose to conduct business with or direct any

activities toward Texas residents.

      Thus, the assertion of personal jurisdiction is not only unsupportable under minimum

contacts, but it would offend traditional notions of fair play and substantial justice as well.

C. Jurisdiction is not proper under Rule 4(k)(2).

      Finally, AGNC pleads that jurisdiction is proper over “STMicro” under Rule 4(k)(2). See

Compl. ¶ 15. Rule 4(k)(2) provides:

        For a claim that arises under federal law, serving a summons or filing a waiver of
        service establishes personal jurisdiction over a defendant if:

                (A) the defendant is not subject to jurisdiction in any state’s courts of
                general jurisdiction; and

                (B) exercising jurisdiction is consistent with the United States Constitution
                and laws.

Fed. R. Civ. P. 4(k)(2). Rule 4(k)(2) “serves as a federal long-arm statute, which allows a district

court to exercise personal jurisdiction over a foreign defendant whose contacts with the United

States, but not with the forum state, satisfy due process.” Synthes (U.S.A.) v. G.M. Dos Reis Jr.

Ind. Com de Equip. Medico, 563 F.3d 1285, 1296 (Fed. Cir. 2009).


                                                     14
           Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 19 of 24




         First, Rule 4(k)(2) is inapplicable because AGNC has not served STNV with a summons.

See discussion above, pp. 7–8. But the rule would not confer jurisdiction even if it had. AGNC

alleges no facts supporting its assertion that “[p]ersonal jurisdiction over . . . STMicro is also

proper under Fed. R. Civ. P. 4(k)(2).” See Compl. ¶ 15. Indeed, although AGNC’s claim does

arise under federal law and STNV is not subject to jurisdiction in any state’s courts of general

jurisdiction, STNV does not have minimum contacts with the United States. It does not

manufacture, market, distribute, offer to sell, sell, import, export, transport, or service products

or services in or to the United States.23 It has no offices or facilities in the United States. 24 It

owns no real estate, has no bank accounts, and has no employees in the United States.25

Exercising jurisdiction over STNV would therefore be inconsistent with the United States

Constitution and laws. See Fed. R. Civ. P. 4(k)(2).

         An “[e]xercise[] of personal jurisdiction so exorbitant [as what AGNC proposes here] [is]

barred by due process constraints on the assertion of adjudicatory authority.” See Daimler, 571

U.S. at 121–22. Because this Court does not have personal jurisdiction over STNV, the

Complaint should be dismissed.

D. AGNC has failed to state claims for induced or willful infringement.

         Finally, AGNC’s allegations of induced and willful infringement should be dismissed under

Rule 12(b)(6) for failing to satisfy the pleading standard. See Compl. ¶¶ 153–54, 156–57 (alleged

induced infringement of ’555 Patent); id. ¶¶ 283–84, 286–87 (alleged induced infringement of



    23    See Ex. A: A. Mayo Declaration ¶ 5.
    24    See Ex. A: A. Mayo Declaration ¶ 9.
    25    See Ex. A: A. Mayo Declaration ¶¶ 10–11, 13.


                                                    15
          Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 20 of 24




’758 Patent); id. ¶¶ 298–99 (alleged willful infringement of ’555 and ’758 Patents). For both

claims, AGNC fails to properly allege notice of the patents, 26 or the other requisite elements of

each allegation.

   1. Inducement

        To plead inducement, AGNC must allege that (i) STNV had pre-suit notice of the patents,

and (ii) that the allegedly induced acts constitute infringement. See Global-Tech Appliances, Inc.,

563 U.S. at 765–66. AGNC does neither.

        First, AGNC’s notice allegations are insufficient. For the ’555 Patent, AGNC alleges that

“STMicro” received notice through subpoenas served three years ago upon

STMicroelectronics, Inc., a non-party to this case. See Compl. ¶¶ 89–91, 156. These subpoenas

unlikely put STMicroelectronics, Inc. on notice of the patents’ existence. Cf., e.g., SoftView LLC

v. Apple Inc., No. 10-389-LPS, 2012 WL 3061027, at *5–*6 (D. Del. July 26, 2012) (explaining

that, standing alone, allegations that defendant became aware of the patent through (i) its

subsidiary’s citation of the patent’s parent application in previous prosecution; (ii) the

defendant’s connection with the patent’s inventor; (iii) and the defendant’s business relationship

were inadequate to allege notice). But even if STMicroelectronics, Inc. could be deemed to have

received notice of the patent’s existence through the subpoenas, the subpoenas did not put it on

notice that the allegedly induced acts based on the products accused here were infringing. To the

contrary, the Complaint repeats STMicroelectronics Inc.’s attempts to confirm, in connection

with the subpoenas, that it was not, and would not be, accused of infringement. See, e.g., Compl.

¶¶ 96, 97. Indeed, AGNC never even alleges that either subpoena lists any of the accused



   26    Because both patents-at-issue are expired, only pre-suit knowledge is relevant.

                                                 16
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 21 of 24




products in this case, a necessary requirement for the subpoenas to put STMicroelectronics, Inc.

on notice that it was inducing third parties to infringe by using the accused products here. Cf.,

e.g., Mikkelsen Graphic Eng’g Inc. v. Zund Am., Inc., No. 007-C-0391, 2011 WL 6122377, at *8

(E.D. Wisc. Dec. 8, 2011) (“In the present case, there is no admissible evidence indicating that

Zund Systemtechnik intended to encourage Zund America to infringe the ’168 or ’187 patents.

Even assuming that Zund Systemtechnik knew of the patents, it was reasonable for it to believe

that the accused vision systems did not infringe.”).

      Moreover, AGNC’s pleading efforts again suffer from its entity confusion and conflation.

In particular, even if STMicroelectronics, Inc. may have learned of the patents through the

subpoenas, which AGNC has not sufficiently alleged, that does not mean that STNV did. More

than just the bare facts of an entity relationship are required to plausibly allege that a parent or

subsidiary had imputed knowledge of an asserted patent. See, e.g., ZitoVault, LLC v. Int’l Bus.

Machines Corp., No. 3:16-CV-0962-M, 2018 WL 2971131, at *3 (N.D. Tex. Mar. 29, 2018)

(“Plaintiff further argues that IBM’s knowledge of the ’257 patent can be imputed to SoftLayer,

its subsidiary. Knowledge of a patent by a parent corporation is not necessarily imputed to its

subsidiary. . . . Plaintiff needs to set out, in its Complaint, more than just the bare facts of the

parent/subsidiary relationship in order to plausibly allege that SoftLayer had knowledge of the

’257 patent.”). Here, AGNC has not even pleaded how the ST entities are related.

      AGNC’s notice allegations regarding the ’758 Patent fare no better. AGNC’s allegation

that STNV had notice of the ’758 Patent rests on the contention that, on April 28, 2016,

Defendant OnePlus asked AGNC for consent to share a claim chart for the ’758 Patents with

“STMicro.” See Compl. ¶¶ 71, 286. Of course, even accepting this allegation as true, Defendant



                                                   17
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 22 of 24




OnePlus’s conversation with AGNC does not show that STNV had notice of the patent, or that

STNV knew that any allegedly induced acts constituted infringement.

     AGNC’s inducement allegations against STNV should be dismissed.

   2. Willfulness

     Willfulness requires AGNC to plead that STNV (i) knew of the patents; (ii) after acquiring

that knowledge, infringed the patents; and (iii) in doing so, it knew, or should have known, that

its conduct amounted to infringement. Parity Networks, LLC, 2019 WL 3940952, at *3. Here, for

the same reasons AGNC’s notice allegations fail to state a claim for inducement, they fail to

plead the notice required to state a claim for willfulness. The first factor is therefore not met.

     But even if AGNC’s notice allegations were sufficient—and they are not—the willfulness

allegations still fail the third factor. Specifically, AGNC alleges that “STMicro has infringed the

above identified claims of each of the ’555 and ’758 Patents despite its knowledge of the Patents-

in-Suit[]and the objectively high likelihood that its actions constitute patent infringement.

STMicro’s infringement of the ’555 and ’758 Patents was willful and deliberate, entitling AGNC

to enhanced damages . . . .” Compl. ¶¶ 298–99. This “willfulness claim has two fatal flaws.”

Meetrix IP, LLC v. Cisco Sys., Inc., No. 1-18-CV-309-LY, 2018 WL 8261315, at *3 (W.D. Tex.

Nov. 30, 2018). First, these boilerplate allegations “do[] not allege any facts raising a plausible

inference of the egregious behavior required under Halo.” Id. Second, the Complaint states the

elements of the overruled Seagate test, not the proper elements of Halo. Compare Compl. ¶¶ 298

(alleging STNV’s knowledge of the Patents-in-Suit[]and the objectively high likelihood that its

actions constitute patent infringement), with Halo, 136 S. Ct. at 1928 (holding Seagate’s

“objectively high likelihood” test was not consistent with § 284). AGNC’s willfulness

allegations as to STNV should therefore be dismissed for this additional reason. See Meetrix IP,
                                                  18
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 23 of 24




2018 WL 8261315, at *4 (dismissing willfulness claim with similar allegations for “stat[ing] legal

conclusions without ‘factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged,’” and making “willfulness allegation[s] under

the abrogated Seagate standard” (quoting Ashcroft v. Iqbal, 556 U.S. at 678)).

     In sum, AGNC has not met the pleading standard to allege that STNV committed induced

or willful infringement. Those allegations should be dismissed under Rule 12(b)(6).

                                       Conclusion

     AGNC has brought a Complaint filled with allegations against “STMicro,” a non-existent

entity it defines as foreign Defendants STNV and STSRL. As a result of AGNC’s improper

entity conflation, it has (i) failed to effect service on STNV, attempting instead to serve a non-

party in the wrong country; (ii) sued a Dutch Defendant in a Texas Court where it is not subject

to personal jurisdiction; and (iii) and failed the pleading standard for inducement and willfulness.

Each of these failures warrants dismissal. Accordingly, STNV asks the Court to dismiss

Plaintiff’s claims under Rules 12(b)(2), 12(b)(5), and 12(b)(6).




                                                 19
        Case 6:20-cv-00171-ADA Document 16 Filed 06/08/20 Page 24 of 24




  June 8, 2020                                      Respectfully submitted,


                                                    /s/ Vishal Patel
                                                    Bruce S. Sostek
                                                      Texas State Bar No. 18855700
                                                      Bruce.Sostek@tklaw.com
                                                    Vishal Patel
                                                      Texas State Bar No. 24065885
                                                      Vishal.Patel@tklaw.com
                                                    Natalie M. Cooley
                                                      Texas State Bar No. 24079912
                                                      Natalie.Cooley@tklaw.com

                                                    THOMPSON & KNIGHT LLP
                                                    One Arts Plaza
                                                    1722 Routh St., Suite 1500
                                                    Dallas, Texas 75201
                                                    214.969.1386
                                                    214.880.3267 (Fax)

                                                    ATTORNEYS FOR DEFENDANT
                                                    STMICROELECTRONICS N.V.


                                    CERTIFICATE OF SERVICE

     I certify that on June 8, 2020, the foregoing document was electronically filed with the

Clerk of the Court using CM/ECF, which sent notice of the filing to all case participants.

                                                                    /s/ Vishal Patel
                                                                     Vishal Patel




                                               20
